Title: To Thomas Jefferson from James Milligan, 15 April 1785
From: Milligan, James
To: Jefferson, Thomas



Sir
Treasury of the United States
Comptroller’s Office April 15th. 1785

By a Certificate dated at Passy the 8th. of August 1784 and signed by Doctor Franklin, copy of which I do myself the honor of enclosing, it appears that the Treasury Certificates therein mentioned, of monies due by the United States to General du Portail, General Laumoy and Colo. Gouvion, were at their request lodged in the office of His Excellency, in order to remain there or in the office of the Consul, until Certificates of another form for the whole Sum due to each of the Gentlemen should be transmitted to France for them. In compliance with their request, a new Settlement of their claims has been effected. And as I am uncertain whether Doctor Franklin may be in France when this reaches it, I take the liberty of enclosing to your Excellency the New Certificates for their respective balances, which after adding the Interest that had become due up to the first of January 1784, and deducting the Monies paid here to Colo. Ternant on their respective Accounts, the Certificates are as follows. No. 92 in favor of Major General du Portail for Fifteen thousand Nine hundred and sixty seven 15/90 Dollars. No. 93 in favor of Brigadier General Laumoy for Ten thousand two hundred and eighty three 33/90 ths. Dollars. And No. 94 in favor of Colo. Gouvion for Seven thousand Nine hundred and Ninety four 84/90 Dollars, all bearing Interest from the first day of January 1784. I have to request Sir, that you will be pleased to deliver them to the Gentlemen in whose favor they are, And that you will as soon as may be, procure and transmit the old ones that were lodged with Doctor Franklin, to the Treasury here, in order  that they may be by me Cancelled. I have the honor to be with Sentiments of great respect Sir Your Most Obt. Hume. Servant,

Jas. Milligan
Comptr. of the Treasy.

